Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/29/2022.  

Election/Restrictions
Election was made in the reply filed on 4/29/2022.  The applicant elected Group I related to claims 1-20 with traverse.   The traversal is on the ground(s) that the claims as groups have no serious burden to search.  This is not found persuasive because of reasons listed below.  The requirement is still deemed proper and is therefore made FINAL  
Serious burden
As disclosed in the application, the several inventions claimed are related, and such related inventions are patentably distinct as claimed, restriction under 35 U.S.C. 121.  Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, as the examiner described in the office action on 3/1/2022 by appropriate explanation at least one of the following: 
(A) Separate classification thereof: The claims 1-20, drawn to an actuator device, classified in class 310, subclass 179; the claim 21, drawn to a drive circuit, classified in class 310, subclass 179; and claims 22-23, drawn to a manufacturing method for producing a drive circuit of an actuator device, classified in class 29, subclass 596.  
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort.  Regards claim 21, although a drive circuit for an actuator of an actuator device referred both in claims 1 and 21, the defined structures are mutually different.  Even with claim 13, the defined structures are mutually different.  
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the adjusting element” (L8) and “the plurality of conductor bodies” (L16-17).  These are vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 1 recites “the actuator housing” (L2 and L4 from end).   It is vague and indefinite.  In the actuator of claim 1, two kinds of “housing” have been referred: “a housing” (L.3) and “an electrically conductive actuator housing” (L18). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TSUDA et al (US 20150381016 A1).   
As for claim 1, TSUDA discloses an actuator device for adjusting an adjusting element, comprising: 
a housing (11) including a support body (13 or 15) composed of a plastic material [0033], the support body including a drive receiving space (13a or 15a) and a gear receiving space (13b or 15b), the gear receiving space configured to receive an adjusting gear (gear 21 – speed adjust); 
an actuator (17) arranged in the drive receiving space for driving the adjusting element (see 112 rejection), the actuator including a plurality of drive contacts (terminals 41, Fig. 4) [0038]; 
a drive circuit (CB 25) for operating the actuator; 
the drive circuit including a plurality of electrically conductive conductor bodies (the CB inherently having conductors/patterns connecting electronic components) for contacting the plurality of drive contacts (41) of the actuator, for contacting a plurality of components of the drive circuit (Fig. 5), and for contacting a supply device (77A) [0051]; 
wherein the drive circuit including an interference suppression branch (79, branch of 27) configured (vertically, Fig. 10) to reduce interferences [0093] (in this rejection, “interference” is interpreted with reasonable broadest meaning); 
wherein at least one conductor body of the plurality of conductor bodies (see 112 rejection) is structured as a contact tongue (tip 66, refer Fig. 7A) [0050], is arranged on the drive circuit, and abuts on an electrically conductive actuator housing (22, a housing for sensor circuit) of the actuator in a pretensioned manner during operation establishing an electrical contact between the drive circuit and the actuator housing (as connected to ground line 222, Fig. 1); and 
wherein the actuator housing is configured as at least one of a zero-ground potential and a reference potential (as ground line 222 is zero voltage).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of TSUDA so that performance change in a rotation detection pattern is suppressed.  

As for claim 7, TSUDA discloses the actuator device according to claim 1, wherein: the drive circuit (CB 25) is arranged at least partially in an interior of a dividing wall (see 25b, Figs. 3-6, 10-12) of the support body; and the dividing wall separates the drive receiving space and the gear receiving space from one another.  
As for claim 10, TSUDA discloses the actuator device according to claim 1, wherein: the plurality of conductor bodies (CB) include at least one integral holding devices (85, Figs. 4-5, 7A-7B) [0020-0021, 0047, 0054, 0057] structured to hold at least one electrical component; and the at least one holding device includes a pair of holding bodies that jointly support and fix the at least one electrical component. 
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over TSUDA in view of Maeda (US 20160126680 A1).   
As for claim 2, TSUDA discloses the actuator device according to claim 1, wherein: the contact tongue has a longitudinal body axis; and the contact tongue has at least one of a triangular, a rectangular, and a polygonal cross section relative to the longitudinal body axis (Figs. 4-7, 10, 12), but failed to clearly disclose the contact tongue is structured as a flat body and is bent in a prong-like manner.  Maeda discloses the contact tongue (118, Fig. 9) is structured as a flat body and is bent in a prong-like manner [0097].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that improves the workability during an assembly work [0102]. The court found a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claim 3, TSUDA failed to disclose the actuator device according to claim 1 wherein: the contact tongue includes a first tongue segment and a second tongue segment; and the second tongue segment is arranged transversely to the first tongue segment such that the first tongue segment and the second tongue segments define an angle of 90° to 170° therebetween. Maeda discloses the contact tongue (118, Fig. 9) includes a first tongue segment (X direction) and a second tongue segment (Y direction); and the second tongue segment is arranged transversely to the first tongue segment such that the first tongue segment and the second tongue segments define an angle of 90° to 170° therebetween [0097].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings so that improves the workability during an assembly work [0102]. 
As for claim 5, TSUDA failed to explicitly disclose the actuator device according to claim 1 wherein the contact tongue is bendable in a spring-like manner and pushes against the actuator housing during operation under pretension and pretensions the actuator housing against the support body.  Maeda discloses the contact tongue is bendable (118, Fig. 9) and use of terminal material in a spring-like manner [0132].  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As a result of combining, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the contact tongue pushes against the actuator housing during (assembly) operation under pretension and pretensions the actuator housing against the support body.  
As for claim 6, TSUDA failed to explicitly disclose the actuator device according to claim 1 wherein at least one of: 
the contact tongue is arranged in the interference suppression branch to provide at least one of (i) a zero-ground contact for interference suppression and (ii) a reference potential for signal and operating voltages; and 
the contact tongue contacts the actuator housing in a region of a plurality of DC motor brushes of the actuator.  
Maeda discloses the contact tongue (senor CB terminal) is arranged in the interference suppression branch (connector 24, Figs. 9, 23-24). As a result of combining, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the contact tongue arranged in the interference suppression branch provides at least one of (i) a zero-ground contact for interference suppression and (ii) a reference potential for signal and operating voltages as per teaching of ground line connection by TSUDA.  

Allowable Subject Matter
Claims 4, 8-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834